Exhibit 10.4 Member FINRA / SIPC David I. Goodfriend, JD/MBA Senior Managing Director Investment Banking Telephone (212) 269-7271 Facsimile (212) 269-7330 Mr. David Goodwin, Chairman, CEO and President ContinuityX Solutions, Inc. 610 State Route 116 Metamora, IL 61548 INVESTMENT BANKING AGREEMENT Thisagreement ("Agreement") is made and entered into this August 9, 2012, betweenJH DARBIE & Co., INC, ("JHD") and CONTINUITY SOLUTIONS, INC. (together with all subsidiaries, affiliates, successors and other controlled units,either existing or formed subsequent to the execution of this engagement, collectively,the ("Company"). In consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of hereby acknowledged, the parties hereto agree as follows: 1. The Company hereby engages JHD upon the terms and conditions as set forth herein as its non-exclusive placement agent and investment banker, provided, however, that JHD is engaged by the Company on an exclusive basis only with respect to the names (together with all subsidiaries, affiliates. successors and other controlled units, either existing or formed subsequent to the execution of this agreement, individually, an "Investor" and collectively, the “Investors”) set forth on Exhibit A (as amended and supplemented from time to time as agreed by both the Company and JHD, attached hereto and made a part hereof “Exhibit A”) with respect to Financing and/or Transactions (as defined below) and similar matters upon the terms and conditions set forth herein. In that regard will assist the Company in identifying, analyzing, structuring, negotiating and financing suitable business opportunities which the Company may take advantage of by purchase or sale of stock or assets, assumption of liabilities, merger, consolidation, tender offer, joint venture, financing arrangement or any similar transaction or combination thereof. JHD understands that the Company seeks Financing, of approximately 510,000.000 from the sale of securities of the Company. It is acknowledged and agreed that any Financing and/or Transaction is on a best efforts basis only. This Agreement should not be construed as a firm commitment or guarantee of any Financing and/or Transaction. JHD and the Company agree and acknowledge that the decision to consummate a Financing and/or Transaction shall be in the Company's sole and absolute discretion. 2.
